Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 3, 5-9, 12-16, and 19-20 have been amended and claim 2 has been cancelled. Although claim 2 still includes text, the “(Canceled)” preceding the remaining claim language in conjunction with “claim 2 has been canceled without prejudice” as stated on p. 11 of the Response makes it clear that claim 2 was intended to be canceled. Claims 1 and 3-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 and similarly claims 14 and 20 recite that “the digital twin is periodically retrained and redeployed based on feedback including at least one of the update or the log applied to a machine learning model”. Although the originally filed specification discloses that the digital twin is periodically retrained and redeployed based on feedback including at least one of the update or the log of the first item, e.g., see [0076], there is no disclosure in the originally filed specification that the digital twin is periodically retrained and redeployed based on feedback including at least one of the update or the log applied to a machine learning model. Although [0076] discloses retraining and redeploying based on feedback, there is no disclosure as to using a machine learning model. Although other sections of the Specification mention utilizing machine learning models, e.g., [0093]-[0108], there is no specific disclosure that the machine learning models are used for retraining and redeploying the digital twin. The closest disclosure can be found in [0103] which discusses how a neural network, a type of machine learning model, can be trained and then deployed for use and then once in use can be updated based on ongoing interactions with an expert user, system or reference database by confirming or denying classifications of the neural network. However, training referred to in [0103] is for training and deploying the neural network, not a digital twin, an initial time, and any updating is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “receive, via the sensor, input regarding a first item at a first location detected by the first device in a monitored surgical environment” renders the claim indefinite because the term “the first device” lacks antecedent basis. Claim 8 includes the same antecedent basis issue by reciting “the first device” on p. 6 ln. 5 and again on p. 6 lns. 15-16 and thus is also rejected as lacking antecedent basis. Examiner notes that other instances of “first device” were amended in the Response to be “sensor”, therefore for the sake of compact prosecution the term “the first device” is interpreted as “the sensor.” 

As currently amended, claims 5 and 6 are recited as depending off claim 2 which is cancelled. Because claim 2 has been cancelled in the Response by the Applicant as noted above, the scope of claims 5 and 6 cannot be determined rendering the claims indefinite. For the sake of 
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 and 3-7 are drawn to a head mounted display apparatus for tracking items used during a procedure, which is within the four statutory categories (i.e., machine). Claims 8-14 are drawn to a computer readable storage medium1 comprising instructions which when executed by a processor cause a head-mounted display device to implement a method for tracking items used during a procedure, which is within the four statutory categories (i.e., a manufacture). Claims 15-20 are drawn to a method for tracking items used during a procedure, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A head-mounted display apparatus comprising:
a processor, a sensor, and a memory, the processor to configure the memory according to a digital twin of a first healthcare procedure, the digital twin including a data structure created from tasks defining the first healthcare procedure and a list of items to be used in the first healthcare procedure to model the tasks of the first healthcare procedure and the items associated with each task of the first healthcare procedure, the items in the list of items modeled in the digital twin as a set of three-dimensional models, the tasks of the first healthcare procedure modeled as usage patterns involving the items, the digital twin trained and deployed for use via the apparatus based on the first healthcare procedure and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient,
the digital twin to at least:
receive, via the sensor, input regarding a first item at a first location detected by the first device in a monitored surgical environment, the monitored surgical environment represented in the digital twin as a virtual surgical environment in which simulation is to occur, the 
generate a first model of the first item within the virtual surgical environment of the digital twin using a visual characteristic of the first item to create an identification of the first item, the first model to drive a simulation in the virtual surgical environment;
compare the first model of the first item to the models of items associated with each task of the modeled first healthcare procedure in the digital twin in the virtual surgical environment;
compare a first usage pattern involving the first item detected by the sensor in the monitored surgical environment with the usage patterns of tasks of the first healthcare procedure using at least one of the identification or the visual characteristic of the first item in the virtual surgical environment of the digital twin;
when the first item matches an item associated with a task of the first healthcare procedure and the first usage pattern matches a usage pattern of the first healthcare procedure, record the first item, first usage pattern, and approval for the first healthcare procedure with respect to a user; and
when at least one of a) the first item does not match an item associated with a task of the first healthcare procedure or b) the first usage pattern does not match a usage pattern of the first healthcare procedure, log the first item, update the digital twin based on the first item and the first usage pattern, adjust tracking of the first item, modify the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user, and deploy the update, and display an output from the digital twin in the virtual surgical environment to the user in the monitored surgical environment.

“a certain method of organizing human activity” because using “a twin” to model tasks of a first health acre procedure and the items associated with each task thereof, where the items are modeled as a set of 3D models and the tasks are modeled as usage patterns, by generating a model of an item in the twin, comparing a first item to a set of items associated with a set of tasks within a procedure, comparing the usage pattern involving the first item to usage patterns of tasks of the health care procedure, when both the first item and the first usage pattern match an item and a usage pattern of the first health care procedure, record the first item and the first usage pattern and approval for the first healthcare procedure with respect to a user, when at least one of the first item and the first usage pattern do not match then log the first item, update the twin based on the first item and the usage pattern, adjust tracking of the first item, modify the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user, and deploy the update of the twin under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people2, but for the recitation of generic computer components (i.e. a processor, memory, a sensor). As an example, a user could practically utilize a twin, i.e., a grouping of models, in their mind or using pen and paper to create a model of a first item seen in a medical environment utilizing visual characteristics of the first item to identify it, e.g, a box could represent a surgical tool. This could then be used to compare to items in the first healthcare procedure. Further, a usage patter of this first item could be determined and compared to a usage pattern associated with the item of the first medical procedure. Then, based on these comparisons the user can record their observations 
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 15, because the only difference between Claims 1 and 15 is that Claim 15 recites a method, whereas Claim 1 recites an apparatus. Furthermore, the abstract idea for Claim 8 is identical as the abstract idea for Claim 1, because the only difference between Claims 8 and 1 is that Claim 1 recites an apparatus, whereas Claim 8 recites a non-transitory computer program product. 
Dependent claims 3-7, 9-14, and 16-20 include other limitations for example claims 9 and 16 recite further details as to how information is received via generic computer structures, i.e., via the sensor, and how that information is used, claims 4, 11, and 18 recite further details as to updating a preference card if a first item was used in the first health care procedure, claims 5, 12, and 19 recite further details as to how head-mounted display apparatus is implemented and how information is displayed, e.g., in glasses or an eyes shield, claims 6, 13 recite further details as to head-mounted display apparatus interacting with a cart including another computing device, i.e., a further generic computing structure, claims 7, 14, and 20 recite further details as to updating the system based on feedback of updates or logs applied to a machine learning model; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1 and 3-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A head-mounted display apparatus comprising:
a processor, a sensor, and a memory, the processor to configure the memory according to a digital twin of a first healthcare procedure, the digital twin including a data structure created from tasks defining the first healthcare procedure and a list of items to be used in the first healthcare procedure to model the tasks of the first healthcare procedure and the items associated with each task of the first healthcare procedure, the items in the list of items modeled in the digital twin as a set of three-dimensional models, the tasks of the first healthcare procedure modeled as usage patterns involving the items, the digital twin trained and deployed for use via the apparatus based on the first healthcare procedure and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)),
the digital twin to at least (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)):
receive, via the sensor, input regarding a first item at a first location detected by the first device in a monitored surgical environment, the monitored surgical environment represented in the digital twin as a virtual surgical environment in which simulation is to occur, the input including at least one of an image or sensor data representing the first item at the first location (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
generate a first model of the first item within the virtual surgical environment of the digital twin using a visual characteristic of the first item to create an identification of the first item, the first model to drive a simulation in the virtual surgical environment (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
compare the first model of the first item to the models of items associated with each task of the modeled first healthcare procedure in the digital twin in the virtual surgical environment (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
compare a first usage pattern involving the first item detected by the sensor in the monitored surgical environment with the usage patterns of tasks of the first healthcare procedure using at least one of the identification or the visual characteristic of the first item in the virtual surgical environment of the digital twin (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
when the first item matches an item associated with a task of the first healthcare procedure and the first usage pattern matches a usage pattern of the first healthcare procedure, record the first item, first usage pattern, and approval for the first healthcare procedure with respect to a user; and
when at least one of a) the first item does not match an item associated with a task of the first healthcare procedure or b) the first usage pattern does not match a usage pattern of the first healthcare procedure, log the first item, update the digital twin based on the first item and the first usage pattern, adjust tracking of the first item, modify the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user, and deploy the update (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), and display an output from the digital twin in the virtual surgical environment to the user in the monitored surgical environment (insignificant extra-solution activity - see MPEP 2106.05(g) – In re Brown, 645 Fed. App'x 1014 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of using “a twin” to model tasks of a first health acre procedure and the items associated with each task thereof, where the items are modeled as a set of 3D models and the tasks are modeled as usage patterns, by generating a model of an item in the twin, comparing a first item to a set of items associated with a set of tasks within a procedure, comparing the usage pattern involving the first item to usage patterns of tasks of the 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0051], [0120]-[0128] and [0156]-[0167] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor, memory, and sensor) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding a first item at a first location detected by a sensor in a surgical environment, and outputting information display; further the sensor of claims 5, 6, 9, 12, 13, 16, and 19 which merely add the additional elements of where the information is received from e.g., a cart or from a pair of glasses; further the preference card of claims 4, 11, and 18 which merely add the additional element of where the information is exported to – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a digital twin of a first healthcare procedure, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1 and 3-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a processor, memory, and sensor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0051], [0120]-[0128] and [0156]-[0167] of Applicant’s originally filed 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of using “a twin” to model tasks of a first health acre procedure and the items associated with each task thereof, where the items are modeled as a set of 3D models and the tasks are modeled as 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding a first item at a first location detected by a sensor in a surgical environment, and outputting information display; further the sensor of claims 5, 6, 9, 12, 13, 16, and 19 which merely add the additional elements of where the information is received from e.g., a cart or from a pair of glasses; further the preference card of claims 4, 11, and 18 which merely add the additional element of where the information is exported to – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), e.g., the current invention recites a digital twin of a healthcare procedure, i.e., healthcare in a computer environment; and
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory; 
The dependent claims 2-7, 9-14, and 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 9 and 16 recite further details as to how information is received via generic computer structures, i.e., via the sensor, and how that information is used (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), claims 4, 11, and 18 recite further details as to updating a preference card if a first item was used in the first health care procedure (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 5, 12, and 19 recite further details as to how head-mounted display apparatus is implemented and how information is displayed, e.g., in glasses or an eyes shield (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), claims 6, 13 recite further details as to head-mounted display apparatus interacting with a cart including another computing device, i.e., a further (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 7, 14, and 20 recite further details as to updating the system based on feedback of updates or logs applied to a machine learning model (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the first item and location) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
The generic recitation of the machine learning model of claims 7, 14, and 20 being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Therefore claims 1 and 3-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 


Examiner’s Note
The rejection under 35 U.S.C. §103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record is US 2018/0011983 to Zuhars et al (hereinafter “Zuhars”), US 2015/0088546 to Balram et al (hereinafter “Balram”), and US 9,424,461 to Yuan et al (hereinafter “Yuan”). 
Zuhars generally discloses a system and method for aiding in a medical procedure including receiving an input that can be used to identify an item via the processor a device, e.g., with a barcode reader, verifying surgical equipment associated with a particular surgical plan by comparing that scanned item against the items in the checklist stored in a data structure of the system, comparing a number of uses of the scanned equipment against a permitted number of uses, and when both the item matches an item in the list of the surgical plan and is less than a permitted number of uses, recording the data, updating the number of uses in the data structure, i.e., deploying an update, and approving the use of the equipment for the user and when the uses is greater than the permitted number denying usage of the equipment. However, at a minimum, 
Balram generally discloses a system and method of utilizing a head-mounted display for the identification of medical tools by scanning an environment and generating a depth map to perform object recognition by comparing the captured information against items in an existing database, and outputting rendered data to the head mounted display. However, Balram does not make up for all of the deficiencies in disclosure of Zuhars, at least including modeling in items in the list of items as a set of three-dimensional models, the first model to drive a simulation in the virtual surgical environment, that the items are associated with tasks of a healthcare procedure, that the tasks are associated with usage patterns, that a digital twin trained and deployed based on the first healthcare procedure and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient.
Yuan generally discloses capturing image data, generating a 3D model of the captured object and comparing that model to a set of 3D models in a database to determine if there is a 
Upon further searching the examiner could not identify any prior art to teach this limitation. The prior art of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. Therefore the rejection under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Regarding Applicant’s arguments filed in the Response directed toward the 101 rejection of claims 1 and 3-20 has been fully considered but are not persuasive. See Response pp. 11-14.
Applicant states that claim 1 and similarly claims 8 and 15 are eligible under MPEP 2106.05(b), i.e., that the judicial exception is integrated into a practical application under step 2A prong 2 or step 2B of the 2019 PEG, is not persuasive. See Response pp. 11-12. Specifically, Applicant states:
Claim 1 sets forth a head-mounted display apparatus including a processor, a sensor, and a memory to implement a digital twin in a virtual surgical environment, capture information about an item in a monitored surgical environment. As set forth in claim 1, a model associated with the digital twin can be updated, and an output from the digital twin can be taken from the virtual surgical environment and displayed in the monitored surgical environment via the head-mounted display. 
The claimed subject matter implements practical solutions by using technology to update a digital twin and provide an output. For example, claims 1, 8, and 15 do so 
Examiner disagrees. Initially, the test of incorporation of the judicial exception into a practical application is not a question of implementing practical solutions by using technology. Instead, one type of evidence of practical application is implementing the judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. "The machine-or transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible, however, while it is an important clue, it is not a stand-alone test for eligibility. Bilski v. Kappos, 561 U.S. 593, 604 (2010). One consideration in making this determination is the particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified. See MPEP 2106.05(b)(I). A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Id. See also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014). Although claim 1 recites a head-mounted display apparatus, as discussed above in the 101 rejection, the claimed apparatus is claimed at such a high level of generality that it is merely general purpose computer performing conventional computer functions, in that only a processor, memory, and sensor (of any kind) are claimed and only utilized to perform steps that are identified as additional elements. Integral use of machine is not required to achieve performance of the claimed method, instead, the head mounted display is merely an object on which the method operates, which does not inegrate the exception into a practical application or provide significantly more. See MPEP 2106.05(b)(II). Therefore this argument is not persuasive. 
On p. 12-13 of the Response, Applicant recites a variety of holdings from case law, and then makes the statement that “a claim directed to an improvement performed on a generic 
Additionally, on pp. 13-14 of the Response, Applicant states that the claims do not preempt all uses of the judicial exception and therefore should be considered to be incorporated into a practical application. Regarding monopolization of the abstract idea, i.e., preemption, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown above, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.
For all of the above stated reasons Applicant’s arguments directed to the 101 rejection of claims 1 and 3-20 are not persuasive and the 101 rejection is maintained.

Applicant’s arguments directed toward the 103 rejection of claims 1, 8 and 15 have been fully considered and are persuasive. Specifically, Applicant argues on p. 16 of the Response that Zuhars makes no mention of a digital twin, modeling, comparison, or modification of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that [00158] of Applicant’s originally filed specification states that “the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media.” Therefore it is further interpreted that all claims drawn to a computer readable storage medium exclude claiming a signal per se.
        2   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”